                 Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 1 of 10




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                 Case No. MJ20-252MAT-RSL

10                            Plaintiff,                         ORDER DENYING MOTION
11                       v.                                      TO DISMISS COMPLAINT

12     MYLES STEELE and
       CAMERON FERNER,
13
                              Defendants.
14
15
            This matter comes before the Court on referral for the purpose of ruling on defendants’
16
     “Objections and Motion to Dismiss Complaint Due to Lack of Probable Cause.” Dkt. #41. The
17
     government has also filed a motion for leave to file an overlength response (Dkt. #45), which is
18
     GRANTED. Having reviewed the memoranda of the parties and the record contained herein,
19
     the Court finds as follows:
20
            I.       FACTUAL BACKGROUND
21
            Defendants Myles Steele and Cameron Ferner are Canadian citizens. On May 15, 2020,
22
     defendants were traveling by car from Red Deer, Alberta, Canada, to British Columbia. At
23
     approximately 5:11 p.m., Steele, who was driving, used GPS to search for their destination, a
24
     Save-On-Foods in Langley, British Columbia. Dkt. #22-1. At 5:54 p.m., Steele searched for
25
     directions to “15327 153st south surrey” and received directions to “15327 153 St, Surrey, BC.”
26
     Id. At 6:20 p.m., Steele searched for “15316 20 a St,” id., an address that does not exist. It
27
     appears that Steele’s GPS instead gave him directions to “A St, Blaine, WA 98230, USA.” Id.;
28

     ORDER DENYING MOTION TO DISMISS COMPLAINT - 1
              Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 2 of 10




 1 Dkt. #22-2. At 6:26 p.m., Steele searched for “15316 20 a ave” which resulted in his GPS
 2 providing directions to “15316 20a Ave, Surrey, BC V4A 8G2.” Dkt. #22-1.
 3         Due to their alleged error, defendants proceeded down a one-way road toward the Pacific
 4 Highway Port of Entry (“POE”) near Blaine, Washington, at the United States-Canada border.
 5 At or around 6:26 p.m., border patrol officers observed defendants’ vehicle in a truck holding
 6 area “just north of the actual border” near the POE. Dkt. #34-1 at 7:7-8:12. Defendants allege
 7 that they missed a turn, and by the time they reached the truck holding area, they were
 8 approximately a quarter mile north of 1st Avenue, the last turnoff before the one-way street
 9 leading into the POE. Id. at 9:2-11. The border patrol officers witnessed the car “driving
10 throughout the staging area, appearing to look for an exit.” Id. at 10:16-18. They “waved
11 [defendants] up” to the border and instructed them that “the only way” to get back to Canada
12 was to come through the checkpoint into the United States, and then turn back around into
13 Canada. Id. at 12:22-13:16; Dkt. #34-2 at 19:18-23.
14         The parties appear to agree that defendants did not intend to cross the United States-
15 Canada border. Defendants were not carrying proper identification to cross the border, and as
16 defendants point out, cross-border traffic at the time was limited to “essential travel” due to the
17 COVID-19 pandemic, and was thus greatly reduced. Dkts. #34-1 at 17:23-18:6, #34-2 at 7:14-
18 21. Still, defendants “listened to the directions from the officers and drove to the U.S. port of
19 entry,” Dkt. #34-2 at 23:9-11, passing through the first checkpoint at approximately 6:34 p.m.
20 At approximately 6:35 p.m., an exchange between two border patrol officers proceeded as
21 follows:
22                Officer A: I’m guessing they got lost.
23
                  Officer B: Yeah. GPS. Girlfriend’s car. He’s a truck driver. They both
24                (unintelligible). One guy had a medical card, no driver’s license. The other
                  guy had a driver’s license (unintelligible). They didn’t seem too
25
                  (unintelligible).
26
                  Officer A: (Unintelligible).
27
28                Officer B.: Yeah. You scared the shit out of them. Now, number two.
                  Realistically, what grounds do you have to stand on when you sat down
     ORDER DENYING MOTION TO DISMISS COMPLAINT - 2
                Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 3 of 10




 1                   there and you made them come to the US? Because obviously, they’re
                     trying not to. And you went down there and flagged them up.
 2
 3 Dkts. #35, #38.
 4          Defendants were referred to a secondary inspection, and Ferner was asked to step out of
 5 the vehicle. Dkt. #1 at ¶¶ 7-8. Officers discovered a bag containing 3.97 grams of cocaine in
 6 the passenger side door where he had been sitting. Id. at ¶ 8. They also found 6.71 grams of
 7 heroin in Ferner’s pants pocket. Id. Steele was also asked to step out of the vehicle, and officers
 8 found a bag containing over $60,000 Canadian dollars at the driver’s side floorboards. Id. at ¶ 9.
 9 In addition, the officers found a hidden compartment in the rear seat of the car, which contained
10 approximately 2.06 kilograms of methamphetamine and 0.52 kilograms of cocaine. Id. at ¶¶ 10-
11 11. Finally, the officers found several notebooks that appeared to be drug ledgers. Id. ¶ 12.
12 Special Agents Thomas LeCompte and Sara Sherrod of Homeland Security Investigations
13 arrested defendants at approximately 9:30 p.m. Id. at ¶¶ 13-14.
14          II.      PROCEDURAL HISTORY
15          On May 16, 2020, defendants were charged by complaint 1 with possession of
16 methamphetamine and cocaine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1),
17 841(b)(1)(A)(viii), and 841(b)(1)(B)(ii), and 18 U.S.C. § 2. Dkt. #1. Ferner was also charged
18 with possession of heroin with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1),
19 841(b)(1)(C), and 18 U.S.C. § 2. Id. Defendants made initial appearances before the Honorable
20 Mary Alice Theiler, United States Magistrate Judge, on May 18, 2020, and were ordered
21 detained. See Dkts. #8, #12. Steele was subsequently released on bond on May 21, 2020. Dkts.
22 #16, #17. Steele and Ferner appeared before the Honorable Michelle L. Peterson, United States
23 Magistrate Judge, for preliminary hearings on June 1, 2020, and June 3, 2020, respectively.
24
25          1
                On June 19, 2020, Judge Peterson issued an order granting the government’s motion to extend
26 the deadline to seek indictments against defendants, and extending the indictment deadline to August 31,
   2020. See Dkt. #42. The Order was granted in large part based on challenges caused by the COVID-19
27
   pandemic, and the General Orders of this District regarding the impact of COVID-19 on grand jury
28 proceedings. The government asserts that COVID-19 has continued to prevent it from presenting
   defendants’ case to a grand jury at this time. Dkt. #44 at 4.
     ORDER DENYING MOTION TO DISMISS COMPLAINT - 3
                Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 4 of 10




 1 Dkts. #23, 26. A supplemental preliminary hearing was held on June 11, 2020. Dkt. #39. On
 2 June 15, 2020, Judge Peterson issued an order finding probable cause and denying defendants’
 3 request to dismiss the complaint. Dkt. #40.
 4          III.    JURISDICTION
 5          Although the government asserts that there is no statutory or rule-based “right to appeal”
 6 a magistrate judge’s probable cause finding, see Dkt. #44 at 5-6 (citing United States v. Saldana-
 7 Beltran, 37 F. Supp. 3d 1180, 1183-85 (S.D. Cal. 2014)), it concedes that the Court may, in its
 8 discretion, exercise its “general supervisory authority to review the decisions of a federal
 9 magistrate judge acting pursuant to 28 U.S.C. § 636(b).” Saldana-Beltran, 37 F. Supp. 3d at
10 1185. The Court will exercise its discretion to review Judge Peterson’s probable cause finding
11 and will consider the merits of defendants’ motion. 2
12          IV.     LEGAL STANDARD
13          Pursuant to Federal Rule of Criminal Procedure (“Rule”) 5.1(e), if at the preliminary
14 hearing, “the magistrate judge finds probable cause to believe an offense has been committed
15 and the defendant committed it, the magistrate judge must promptly require the defendant to
16 appear for further proceedings.” Fed. R. Crim. P. 5.1(e). “Probable cause signifies evidence
17 sufficient to cause a person of ordinary prudence and caution to conscientiously entertain a
18 reasonable belief of the accused’s guilt.” Coleman v. Burnett, 477 F.2d 1187, 1202 (D.C. Cir.
19 1973); see also United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007). “If the magistrate
20 judge finds no probable cause to believe an offense has been committed or the defendant
21 committed it, the magistrate judge must dismiss the complaint and discharge the defendant.”
22 Fed. R. Crim. P. 5.1(f). “A discharge does not preclude the government from later prosecuting
23 the defendant for the same offense.” Id.
24          Defendants are charged under 21 U.S.C. § 841(a)(1), which makes it “unlawful for any
25 person knowingly or intentionally . . . to manufacture, distribute, or dispense, or possess with
26
27          2
             See also United States v. King, 482 F.2d 768, 772 (D.C. Cir. 1973) (“[A] challenge to a
28 magistrate’s  determination of probable cause to detain the accused . . . should be[] advanced by a motion
   in the district court.”).
     ORDER DENYING MOTION TO DISMISS COMPLAINT - 4
             Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 5 of 10




 1 intent to manufacture, distribute, or dispense, a controlled substance[.]” Id. Ninth Circuit
 2 Model Criminal Jury Instruction 9.15 requires that the defendant (1) “knowingly possessed” a
 3 controlled substance, and (2) “possessed it with intent to distribute it to another person.”
 4         In addition, “[i]t is beyond dispute . . . that [§ 841(a)(1)] requires a jurisdictional nexus to
 5 the United States.” United States v. Manuel, 371 F. Supp. 2d 404, 408 (S.D.N.Y. 2005) (noting
 6 that “Congress did not intend to prohibit every act of distributing drugs anywhere in the world,
 7 but only distribution in the United States.”). However, Ninth Circuit precedent makes clear that
 8 § 841(a)(1) applies with equal force to individuals who intend to distribute the controlled
 9 substances in a foreign country, “so long as that intent coincides at some point with possession
10 in the United States.” United States v. Gomez-Tostado, 172-73 (9th Cir. 1979).
11         V.     DISCUSSION
12         a. Probable Cause
13         Defendants argue that Judge Peterson erred in finding probable cause. They assert that
14 the government failed to establish the requisite jurisdictional nexus for prosecution under
15 § 841(a)(1), because the border patrol officers “scared [them] and made them enter the United
16 States.” Dkt. #41 at 2. For the purpose of the preliminary hearing, defendants do not dispute
17 that they intended to distribute controlled substances in Canada. Dkt. #41 at 3. Still, they argue
18 that the government has not established probable cause, contending that the actions of the border
19 patrol officers stripped them of their volition in entering United States territory while possessing
20 large quantities of controlled substances. The Court disagrees and affirms Judge Peterson’s
21 probable cause finding for the following reasons.
22         As Judge Peterson recognized, two lines of cases provide guidance as the Court considers
23 whether defendants are within the prosecutorial jurisdiction of the United States. They have
24 been deemed the “in-transit” cases and the “high-seas” cases. See, e.g., United States v. Cafiero,
25 242 F. Supp. 2d 49, 52-54 (D. Mass. 2003). The “in-transit” cases involve defendants who
26 possess controlled substances with an intent to distribute them in a foreign country, but who take
27 international flights with scheduled stops in the United States. The “high-seas” cases, on the
28 other hand, involve extraterritorial seizures of controlled substances aboard vessels in

     ORDER DENYING MOTION TO DISMISS COMPLAINT - 5
             Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 6 of 10




 1 international waters. While courts in “in-transit” cases have found intent where a defendant
 2 possesses controlled substances within the United States, even if he intends to distribute them in
 3 a foreign country, see, e.g., United States v. Muench, 694 F.2d 28, 33 (2d Cir. 1982); United
 4 States v. McKenzie, 818 F.2d 115, 119-20 (1st Cir. 1987), courts in “high-seas” cases find intent
 5 only where there is evidence establishing that the defendants intended to bring controlled
 6 substances into and distribute them in the United States, see, e.g., United States v. Hayes, 653
 7 F.2d 8, 15 (1st Cir. 1981).
 8         Defendants assert that their case is akin to the “high-seas” line of cases. Dkt. #41 at 18.
 9 To support this argument, they rely heavily upon United States v. Cafiero, a case Judge Peterson
10 found distinguishable from the instant matter. Cafiero involved an Italian citizen who boarded
11 an Air Europe flight from Mexico to Italy with no scheduled stops. Cafiero, 242 F. Supp. 2d at
12 50. While aboard the flight, Cafiero caused a disturbance, which led to an emergency landing in
13 Boston. Id. at 50-51. U.S. law enforcement officers escorted defendant from the plane,
14 conducted a search, and found 180 grams of cocaine on his person. Id. at 51. Cafiero appeared
15 for a preliminary hearing before a magistrate judge, who determined there was not probable
16 cause to believe that Cafiero possessed the cocaine with intent to distribute it in the United
17 States. Id. The magistrate judge dismissed the complaint, and the government filed a new
18 complaint charging Cafiero with simple possession of cocaine in violation of 21 U.S.C. § 844.
19 Id. The parties appeared before another magistrate judge, who found probable cause for the
20 simple possession charge, “regardless of the fact that [Cafiero’s] presence in the United States
21 was involuntary.” Id. Thereafter, Cafiero filed a motion to dismiss before the district judge,
22 who dismissed the complaint. Id. at 55. The district judge found the facts “more akin to those
23 of the high seas defendants than the in-transit travelers,” and concluded that the government
24 “lack[ed] the necessary jurisdictional nexus to prosecute Cafiero for possession with intent to
25 distribute or for simple possession.” Id. at 54-55.
26         Defendants contend that the instant matter is analogous to Cafiero because they did not
27 act with volition when they engaged in a so-called “technical entry” into the United States. Dkt.
28 #41 at 17. Their reliance on Cafiero is misplaced. As Judge Peterson highlighted, the plane

     ORDER DENYING MOTION TO DISMISS COMPLAINT - 6
                Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 7 of 10




 1 Cafiero boarded was in international airspace when it was unexpectedly ordered to land in the
 2 United States. See United States v. Cafiero, 242 F. Supp. 2d at 54-55. Cafiero exercised zero
 3 operational control over the aircraft, and the district court found the fact pattern characteristic of
 4 an extraterritorial seizure, like those involved in the high-seas cases. Id. The district court
 5 determined that Cafiero could not “be lumped with those in-transit travelers who ‘choose to pass
 6 through this country, however briefly.’” Id. at 54 (quoting McKenzie, 818 F.2d at 120).
 7          The facts of the instant matter do not fit as neatly into the Cafiero decision as defendants
 8 suggest. Although defendants argue that “Mr. Steele was deprived of any free will or volition to
 9 choose . . . when the border patrol officers told Mr. Steele and Mr. Ferner that they needed to go
10 through the port of entry,” Dkt. #41 at 11, their assertion is unpersuasive. 3 Ultimately,
11 defendants faced a choice between violating Canadian traffic laws on a one-way street, or
12 following the border patrol officers’ instructions to come through the POE. Dkt. #34-1 at 19:12-
13 25. Defendants chose the latter. Even assuming defendants did not originally plan to cross into
14 the United States, because they chose to proceed at the officers’ direction, they cannot
15 convincingly argue that they did so entirely against their will. 4 Regardless of whether
16 defendants intended their pass through the United States-Canada border to be brief, and
17 regardless of the fact that they intended to distribute their controlled substances in Canada, “that
18
19          3
             As the government notes, although Ferner was the passenger in the car, he is charged under 18
   U.S.C. § 2, under which he is “punishable as a principal.” Dkt. #44 at 11 n.7. Defendants’ assertion that
20 Ferner acted without volition because he was in the passenger’s seat is unconvincing and does not vitiate
21 a finding of probable cause. Dkt. #41 at 17; see also Dkt. #22-3 at 7:6-7 (Ferner asserting that “we
   totally took a wrong turn that put us at the border, and we couldn’t turn around”) (emphasis added).
22          4
               In light of the existing record, defendants overstate the border patrol officers’ alleged use of
23   “scare tactics.” It is reasonable to conclude, based on the video recording of the border patrol officers,
     that defendants were “scared” because they seemingly had not planned to enter the United States.
24   Nothing in the record suggests that the border patrol officers used “scare tactics.” The evidence does
25   reflect the officers waving defendants through the POE, an action a reasonable person would expect
     from a border patrol officer as he or she approached the border. Ultimately, defendants volitionally
26   drove toward the POE, and when faced with the border patrol officers waving them through the border,
     they chose to proceed. Although the Court finds any alleged use of “scare tactics” does not vitiate a
27
     probable cause finding, to the extent there is a factual dispute regarding the border patrol officers’
28   behavior, the Court does not foreclose the possibility of holding an evidentiary hearing on a motion to
     dismiss separate and apart from the instant probable cause determination.
     ORDER DENYING MOTION TO DISMISS COMPLAINT - 7
             Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 8 of 10




 1 intent coincide[d] . . . with possession in the United States” when defendants volitionally drove
 2 their vehicle through the POE. Gomez-Tostado, 597 F.2d at 173. The Court agrees with Judge
 3 Peterson that “this matter [is] more analogous to the in-transit cases,” Dkt. #40 at 7, and finds
 4 that defendants’ voluntary actions supplied the requisite jurisdictional nexus under 28 U.S.C.
 5 § 841(a)(1). Accordingly, the Court affirms Judge Peterson’s finding of probable cause and
 6 DENIES defendants’ motion to dismiss the complaint.
 7          b. Drafts of Complaint
 8          Defendants also argue that the government should produce drafts of the complaint and
 9 attached affidavit pursuant to the Jencks Act. See Dkt. #41 at 20. At the preliminary hearings
10 on June 1, 2020 and June 3, 2020, the government called Special Agent LeCompte as its sole
11 witness. During the June 3 hearing, defense counsel asked Special Agent LeCompte whether
12 anyone had edited any drafts of the complaint and affidavit before he signed it. See Dkt. #34-2
13 at 9:23-24. Special Agent LeCompte testified that he had sent the draft to the Assistant U.S.
14 Attorney, who had edited it, and that he believed he still had copies of the drafts on his
15 computer. Id. at 9:25-10:19. Defense counsel then requested that the drafts be produced as
16 required Jencks material. Id. at 10:20-21. Judge Peterson heard oral argument on this issue and
17 requested additional briefing before denying defendants’ request. See Dkt. #37.
18          Pursuant to the Jencks Act, “[a]fter a witness called by the United States has testified on
19 direct examination, the court shall . . . order the United States to produce any statement . . . of
20 the witness in the possession of the United States which relates to the subject matter as to which
21 the witness has testified.” 18 U.S.C. § 3500(a). A statement includes “a written statement made
22 by said witness and signed or otherwise adopted or approved by him.” Id. § 3500(e)(1). The
23 Jencks Act is incorporated into the Federal Rules of Criminal Procedure under the virtually
24 identical Rule 26.2. Fed. R. Crim. P. 26.2.
25          Although case law regarding the applicability of Jencks to drafts of complaints is sparse,
26 the government argues that Special Agent LeCompte’s drafts are not producible because “under
27 a plain reading of the statute (or Rule 26.2), a draft statement that is not signed or otherwise
28 adopted or approved is not a written statement for purposes of Jencks.” Dkt. #44 at 14 (citing

     ORDER DENYING MOTION TO DISMISS COMPLAINT - 8
             Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 9 of 10




 1 United States v. Kaiser, 660 F.2d 724, 732 (9th Cir. 1981)). In Kaiser, the government produced
 2 a DEA Special Agent’s final report, but not a handwritten draft. Kaiser, 660 F.2d at 731-32.
 3 The Ninth Circuit found that the draft was not producible because it was not intended as a final
 4 statement and accordingly, it was not “adopted or approved” by the Special Agent. Id.       After
 5 analyzing Kaiser and additional relevant case law, Judge Peterson determined that the drafts
 6 were beyond the scope of Jencks, soundly reasoning that,
 7                Here, there is no suggestion that any draft of the complaint and affidavit are
                  substantially different than the final version. Similarly, there are no
 8
                  allegations that Special Agent LeCompte intended to approve or adopt
 9                earlier drafts. Although defendants assert that he “signed or otherwise
                  approved the draft affidavit” when he forwarded it to the Assistant United
10
                  States Attorney, Special Agent LeCompte testified that he forwarded it for
11                edits before he signed it, indicating he was aware the language of the draft
                  could change.
12
13 Dkt. #37 at 4-5 (citations omitted). The Court agrees with Judge Peterson’s analysis.
14 Defendants’ bald assertion that “there are substantial differences between the draft and final
15 version” of the complaint and affidavit, see Dkt. #41 at 20, is unsupported by the record. The
16 Court finds that Special Agent LeCompte’s drafts are not producible Jencks material and
17 therefore DENIES defendants’ request for their disclosure.
18         Defendants have also requested that the Court (1) perform in camera review of all drafts
19 of the complaint and (2) require the government to file all drafts of the complaint under seal for
20 appellate review. Other than bare assertions, defendants have made no plausible showing that
21 the drafts contain any statements adopted by Special Agent LeCompte or that they contain any
22 substantial changes. Cf. United States v. Henke, 222 F.3d 633, 642-43 (9th Cir. 2000)
23 (upholding district court’s denial of request for in camera review of interview notes where
24 “defendants made no showing that they might discover something exculpatory or impeaching
25 [or] that the notes were used or adopted by the witness”). Defendants’ requests that the Court
26 perform in camera review and require the government to file the complaint drafts under seal are
27 accordingly DENIED.
28

     ORDER DENYING MOTION TO DISMISS COMPLAINT - 9
               Case 2:20-cr-00122-JLR Document 54 Filed 08/13/20 Page 10 of 10




 1         VI.      CONCLUSION
 2         For all the foregoing reasons, the Court DENIES defendants’ motion to dismiss the
 3 complaint for lack of probable cause (Dkt. #41). Additionally, as described above, the Court
 4 DENIES defendants’ requests related to the government’s disclosure of drafts of the complaint
 5 and attached affidavit. 5
 6         IT IS SO ORDERED.
 7         DATED this 13th day of August, 2020.
 8
 9                                                     A
                                                       Robert S. Lasnik
10
                                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           5
               The government’s motion to file an overlength response (Dkt. #45) is GRANTED.
     ORDER DENYING MOTION TO DISMISS COMPLAINT - 10
